      Case 3:18-cv-00866-CWR-FKB Document 59 Filed 12/20/19 Page 1 of 3




                     IN THE UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                              NORTHERN DIVISION

ALYSSON MILLS, IN HER CAPACITY
AS RECEIVER FOR ARTHUR LAMAR
ADAMS AND MADISON TIMBER
PROPERTIES, LLC,
                                                     Case No. 3:18-cv-00866-CWR-FKB
                    Plaintiff,
       v.
                                                     Hon. Carlton W. Reeves
BUTLER SNOW LLP; BUTLER SNOW
ADVISORY SERVICES, LLC; MATT
THORNTON; BAKER, DONELSON,
BEARMAN, CALDWELL & BERKOWITZ                        ORAL ARGUMENT REQUESTED
PC; ALEXANDER SEAWRIGHT, LLC;
BRENT ALEXANDER; and JON
SEAWRIGHT,
              Defendants.

        BAKER, DONELSON, BEARMAN, CALDWELL & BERKOWITZ PC’S
             MOTION TO DISMISS THE AMENDED COMPLAINT

       Baker, Donelson, Bearman, Caldwell & Berkowitz P.C. moves to dismiss the Amended

Complaint pursuant to Federal Rules of Civil Procedure 12(b)(1) and 12(b)(6). The bases for

this motion are set forth in the Memorandum of Law filed contemporaneously herewith.


Dated this 20th day of December, 2019              Respectfully submitted,

                                                   BAKER, DONELSON, BEARMAN,
                                                   CALDWELL & BERKOWITZ PC


                                                     /s/ Michael W. Ulmer
                                                   Michael W. Ulmer (MSB #5760)
                                                   James J. Crongeyer, Jr. (MSB #10536)
                                                   WATKINS & EAGER PLLC
                                                   400 East Capitol Street, Suite 300 (39201)
                                                   Post Office Box 650
                                                   Jackson, MS 39205
                                                   Tel.: (601) 965-1900
Case 3:18-cv-00866-CWR-FKB Document 59 Filed 12/20/19 Page 2 of 3




                                    Fax: (601) 965-1901
                                    Email: mulmer@watkinseager.com

                                    Craig D. Singer (pro hac vice)
                                    Benjamin W. Graham (pro hac vice)
                                    WILLIAMS & CONNOLLY LLP
                                    725 Twelfth Street, N.W.
                                    Washington, DC 20005
                                    Tel.: (202) 434-5000
                                    Fax: (202) 434-5029
                                    Email: csinger@wc.com

                                    Counsel for Defendant Baker, Donelson,
                                    Bearman, Caldwell & Berkowitz PC




                                2
      Case 3:18-cv-00866-CWR-FKB Document 59 Filed 12/20/19 Page 3 of 3




                                CERTIFICATE OF SERVICE

       I hereby certify that on December 20, 2019, I caused the foregoing to be electronically

filed with the Clerk of the Court using CM/ECF, which will send notification of such filing to all

registered participants.



                                                      /s/ Benjamin W. Graham
                                                     Benjamin W. Graham




                                                3
